IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00293-CV

BEN FUSSELL,
                                                          Appellant
v.

MLC CATTLE CO., L.L.C.,
                                                          Appellee



                           From the 12th District Court
                             Madison County, Texas
                             Trial Court No. 17-14692


                          MEMORANDUM OPINION

      Appellant Ben Fussell’s motion for extension of time to file his notice of appeal,

filed on November 9, 2021, is granted.

      Appellant has now filed a motion to dismiss this appeal. See TEX. R. APP. P.

42.1(a)(1). Appellant explains that this appeal is now moot. Dismissal of this appeal

would not prevent another party from seeking relief to which it would otherwise be

entitled. See id. Appellant’s motion to dismiss is therefore granted, and this appeal is

dismissed.
                                               MATT JOHNSON
                                               Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Dismissed
Opinion delivered and filed January 12, 2022
[CV06]




Fussell v. MLC Cattle Co.                                     Page 2